Bay, Judge,
delivered the opinion of the court.-
The statute relating to mechanics’ liens applicable to St. Louis county requires that every person except the original contractor, who may wish to avail himself of the benefit of the act, shall give ten days’ notice before the filing of the lien to the owner, owners or agent, or either of them, that he holds a claim against such building or improvement, setting forth the amount, and from whom the same is due. The record in this case shows that the defendant Crowley, who owned the building, received but nine days’ notice of such claim, and that he had paid the original contractor in full. It was error, therefore, to render judgment against him. The judgment will be reversed as to the defendant Crowley;
the other judges concurring.